961 A.2d 53 (2008)
AMERICAN AND FOREIGN INSURANCE COMPANY, Royal Insurance Co. of America, Safeguard Insurance Company and Royal Indemnity Company, Petitioners
v.
JERRY'S SPORT CENTER, INC., Jerry's Sport Center Northeast, Inc., Bonitz Brothers, Inc., Outdoor Sports Headquarters, Inc., Simmons Gun Specialties, Inc., National Assoc. for the Advancement of Colored People, National Spinal Cord Injury Assoc., American International Insurance Company, Doe Corporations 1-15, Respondents.
No. 399 MAL 2008.
Supreme Court of Pennsylvania.
November 19, 2008.

ORDER
PER CURIAM.
AND NOW, this 19th day of November 2008, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether an insurer is entitled to reimbursement of defense costs when a court has determined that the insurer had no duty to defend the insured and the insurer had reserved its right to reimbursement in a "reservation of rights" letter?